PER CURIAM.
Appellee plaintiff suffered a low back injury as a result of an automobile accident, and his experts testified that he had a permanent injury and would incur medical expenses in the future. The jury awarded appellee $13,-000 in past medical expenses and $50,000 in future medical expenses, but found that he did not sustain a permanent injury. Appellant defendant argues that because there was no finding of permanency, the award of future medical is contrary to the manifest weight of the evidence and that the trial court should have granted a new trial. We find no abuse of discretion in the denial of the motion for new trial. See Auto-Owners Insurance Co. v. Tompkins, 651 So.2d 89 (Fla.l995)(a finding of permanent injury is not a prerequisite for an award of future economic damages). We find the other issues raised by appellant are without merit. Affirmed.
WARNER, KLEIN and TAYLOR, JJ., concur.